DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “an electronic processing unit”, in claims 7-11.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2020/0160504 to Duncan et al.

In regards to claims 1-2 and 6-10, Duncan discloses and shows in Figures 13a- 22, an apparatus and method for checking the production quality of a cable that is provided with a sheath (par. 7-10), comprising at least one digital video camera (128a, 128b) (par. 104-106, 164-165, 171), aimed at an advancement axis of said cable (5) (Figures 17, 19), said at least one digital video camera is configured to acquire images of the external surface of said cable (par. 164-165) and is functionally connected to an electronic processing unit (124) (Figure 16) (par. 164-166) which is configured to process said images by way of one or more algorithms in order to calculate one or more numeric indices, each numeric index  is proportional to a respective optically-detectable characteristic of said external surface of said cable (par. 12-13, 17, 107, 138, 145-146, 149);
[claim 2] wherein said images are processed by way of a first algorithm in order to calculate a numeric color index proportional to the color difference between a color of said external surface and a predetermined reference color (par. 12-13, 17, 107, 138, 145-146, 149);  
 [claim 6] wherein each numeric index one of said one or more numeric indices is compared with a respective threshold value, and if one numeric index of said one or more numeric indices is greater than said respective threshold value, then an alarm signal is produced (par. 12-13, 17, 107, 138, 145-146, 149);
[claim 8] wherein said electronic processing unit is functionally connected to at least one alarm or interface device which is configured to provide at least one message or signal as a function of said at least one numeric index (par. 12-13, 17, 107, 138, 145-146, 149);  
[claim 9] further comprising three digital video cameras arranged in a radial configuration around said advancement axis of said cable (par. 104-106, 164-165, 171) (Figures 18a-19);  
[claim 10] further comprising at least one light source (92) configured to emit an incident light on said external surface of said cable so as to illuminate at least one region of said external surface of said cable which is targeted by said at least one digital video camera (Figures 18a-19) (par. 179-181);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan.

In regards to claim 11, Duncan discloses the apparatus comprising a protective containment body (130) which defines internally a working volume which contains said at least one digital video camera and is adapted to contain, during operation, at least one portion of said cable which comprises a region of said external surface which is targeted by said at least one digital video camera (par. 178); and wherein the enclosure may include “fans and filters” to provide a “positive air pressure” in order to keep all of the components cool and clean (par. 178).
Duncan differs from the limitations in that it is silent to the apparatus further comprising a source of compressed gas, which is configured to introduce a pressurized gas into said working volume.
However, sources of compressed gas are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Duncan to include a source of compressed gas for the advantage of providing an additional method of keeping the components cool and clean, with a reasonable expectation of success. 

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, in view of “In-Line Real-Time Surface Roughness Measurement of Insulated Wires and Cables and How Manufacturers Can Use It for Improved Product Quality and Increased Production Output” by Juha Saily (provided by applicant). 

In regards to claims 4-5, Duncan discloses an imaging system wherein a computer may utilize artificial intelligence (AI) (applicant’s neural network) to perform various image processing algorithms on the stream of images obtained from a region of interest (par. 145-146). 
Duncan differs from the limitations in that it is silent to the method, [claim 4] wherein said images are processed by way of a second algorithm in order to calculate a numeric roughness index which is proportional to a roughness of said external surface [claim 5] wherein said numeric roughness index is calculated by carrying out at least the following steps of: 
a. converting said image to grayscale; 
b. selecting at least one delimited region of interest of said image; and 
c. processing said region of interest by way of a convolutional neural network which has previously been trained to return a numeric roughness index that is proportional to the roughness of the surface.  
However, Saily teaches and shows in Figures 1-5, an in-line real-time surface roughness measurement system, for determining the surface roughness and product quality characteristics of an insulated wire or cable (abstract, Sections 1-5). Further, grayscale images are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Duncan to include the various image processing steps and surface roughness measurements discussed above for the advantage of improving quality and production of a product, with a reasonable expectation of success. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877